Citation Nr: 0808084	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  04-39 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for arthritis and avascular 
necrosis of the left hip.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1993 to May 
2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by and for the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in July 2006.  


FINDING OF FACT

Arthritis and avascular necrosis of the left hip at least as 
likely as not had its onset as the result of service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
arthritis and avascular necrosis of the left hip was incurred 
during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The Board has reviewed the entire evidence of record, which 
includes service treatment records from the veteran's period 
of active duty, records of treatment subsequent to service 
and the results of compensation examinations conducted by and 
for VA.  After review of the evidence, and for the reasons 
that will be given herein, it is found that service 
connection for arthritis and avascular necrosis of the left 
hip is warranted.  In this regard, it is noted that the 
service treatment records include complaints of bilateral hip 
pain in August 2000, at which time the veteran also had 
complaints of knee and low back pain.  Service connection has 
been awarded for disabilities of each knee as well as the low 
back and, at the time of the remand order by this Board in 
June 2006, a request was made to ascertain the merit of the 
veteran's contentions regarding whether the left hip 
disorders were related to the service connected disabilities.  

An examination was conducted for VA in June 2007.  At time, 
the examiner stated that only medical records dated in August 
2000 were provided for review.  Nevertheless, the examiner 
rendered an opinion that the veteran's left hip disorder, 
diagnosed as arthritis and avascular necrosis of the left 
hip, as likely as not was caused as a result of her time in 
service.  It has been noted that these are unusual findings 
in an appellant the age of the veteran.  The examiner went on 
to state that there was no involvement between the hip or low 
back problems for which service connection has been 
established.  

The Board finds that the medical opinion rendered by the 
examiner is credible despite the fact that the examiner was 
not provided with the veteran's entire claims file in 
noncompliance with the remand order of the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  (A remand by the 
Board "confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.").  
The veteran has documented complaints of left hip pain while 
on active duty that were specifically referenced by the 
examiner in June 2007.  This provided a basis for the medical 
opinion that was rendered that the veteran's left hip 
arthritis and avascular necrosis were related to service.  
Under these circumstances, the claim is allowed.  


ORDER

Service connection for arthritis and avascular necrosis of 
the left hip is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


